Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tabereaux, Jr (US Patent Application Publication no. 2004/0016639) in view of Richards et al. (US Patent no. 5,286,359).
Regarding claim 1, Tabereaux teaches a method for producing aluminum metal by electrochemical reduction of alumina (paragraph 4), comprising: (a) passing current between an anode and a cathode through an electrolytic bath of an electrolytic cell (paragraph 4), the cell comprising:
(i) a cell reservoir (2; figure 1; paragraph 16),
(ii) a cathode support retained on a bottom of the cell reservoir (retaining tiles are 
fixed to cathode blocks arranged at the bottom of the cell. The cathode blocks 10 serve as support members for cathode tiles; figure 1; paragraphs 16-18); wherein the cathode support contacts at least one of: a metal pad and a molten electrolyte bath within the cell reservoir (paragraphs 4; 6),
wherein the cathode support includes:
a body having a support bottom, which is configured to be in communication with the bottom of the electrolytic cell (one surface of the blocks (10) face the bottom of the cell; figure 1); and a support top, opposite the support bottom, having a cathode attachment area configured to retain a at least one cathode plate/tile (16) therein (paragraphs 16-18). 
Even though Tabereaux, Jr fails to explicitly teach feeding a feed material into the electrolytic cell, the cell reservoir of Tabereaux contains a molten bath (paragraph 17) and thus, feeding a feed material into the cell is an obvious step in Tabereaux.
Richards discloses an alumina reduction cell wherein alumina is added to the cell by a system of point feeders in order to prevent excess accumulation of alumina which can cause the formation of highly resistant layer of muck on the cathode surface and provides a uniform delivery of alumina to the cell as required by the process (col. 5, lines 26-33). It would have been obvious to one having ordinary skill in the art at the time of filing to feed material into the cell of Tabereaux as required by the process because as taught by Richards, this prevents excess accumulation of alumina which can cause the formation of highly resistant layer of muck on the cathode surface and provides a uniform delivery of alumina to the cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794